The plaintiff brought an action upon the case in Essex County Court for forty shillings, won upon a horse race, and had a verdict in his favor. In arrest of judgment, it was objected, that the plaintiff ought to have sued by way of petition upon the act of 1 Geo. 2., for recovering of small debts, and for this reason judgment was stayed, and the plaintiff ordered to pay costs. And now I moved for a writ of error. The doubt was, whether it could be allowed, the principal debt being under five pounds, and no appeal or supersedeas ought to be granted by the act of 1 Geo. 2. I insisted that the act did not mention writs of error, and that die subject was entitled to them of common right. But die Court seemed to incline, diat writs of error were within the act: however, a writ of error was allowed upon the authority of Spotswood and Harrison in this Court, in which the Court came to a solemn resolution, that the act did not intend to exclude the plaintiff from an appeal, &c. but the defendant only, see act C. 3. S. 44.
Reported by Edward Barradall, Esq.